IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,003



                    EX PARTE DALE EDWARD STIVERS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 905487 IN THE 182 ND DISTRICT COURT
                           FROM HARRIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to eight years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his plea was rendered involuntary because he

was not admonished that he would have to register as a sex offender. TEX . CODE CRIM . PROC. art.

26.13(a)(5). We remanded this application to the trial court for findings of fact and conclusions of

law. On remand, the trial court found that Applicant was not aware when he pleaded guilty that he
                                                                                                    2

would have to register as a sex offender and that had he known that he would have to register, he

would not have pleaded guilty but instead insisted on a trial. The trial court concluded that

Applicant’s plea was rendered involuntary.

       We agree. Accordingly, the judgment in Cause No. 905847 in the 182nd Judicial District

Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris

County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 24, 2008
Do Not Publish